Title: From Thomas Jefferson to Andrew Moore, 5 August 1801
From: Jefferson, Thomas
To: Moore, Andrew


Dear Sir
Monticello Aug. 5. 1801
A marshal for the Western district of Virginia having been wanting I had appointed a mr Caruthers, who however has declined. it has been suggested to me as possible that you might be willing to accept the office. had this been supposed at first you would unquestionably have had the first offer, as I deem it highly advantageous to the U.S. to have their offices filled not only with men of probity & understanding, but who are extensively known to be such. in the possibility of your acceptance I now take the liberty of proposing this office to you. I have with me a blank commission, which on recieving your permission I will fill up with your name & forward it. let me only ask the favor of an answer by the first post, as I am told some inconvenience is experienced from the delay already occasioned by mr Caruther’s declining. accept assurances of my high esteem & consideration.
Th: Jefferson
